Supreme Court of Florida
                                  ____________

                                  No. SC17-593
                                  ____________

                           DANIEL JON PETERKA,
                                 Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                  ____________

                                  No. SC17-1003
                                  ____________

                           DANIEL JON PETERKA,
                                 Petitioner,

                                         vs.

                              JULIE L. JONES, etc.,
                                  Respondent.

                                [January 22, 2018]

PER CURIAM.

      Daniel Jon Peterka appeals the circuit court’s order denying his motion filed

pursuant to Florida Rule of Criminal Procedure 3.851 and petitions this Court for a

writ of habeas corpus. We have jurisdiction. See art. V, § 3(b)(1), (9), Fla. Const.
      Peterka seeks relief pursuant to the United States Supreme Court’s decision

in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on remand in Hurst v.

State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct. 2161 (2017). This

Court stayed Peterka’s appeal and consideration of his habeas petition pending the

disposition of Hitchcock v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S.

Ct. 513 (2017). After this Court decided Hitchcock, Peterka responded to this

Court’s order to show cause arguing why Hitchcock should not be dispositive in

both cases.

      After reviewing Peterka’s response to the order to show cause, as well as the

State’s arguments in reply, we conclude that Peterka is not entitled to relief.

Peterka was sentenced to death following a jury’s recommendation for death by a

vote of eight to four. Peterka v. State, 640 So. 2d 59, 65 (Fla. 1994). Peterka’s

sentence of death became final in 1995. Peterka v. Florida, 513 U.S. 1129 (1995).

Thus, Hurst does not apply retroactively to Peterka’s sentence of death. See

Hitchcock, 226 So. 3d at 217. Accordingly, we affirm the denial of Peterka’s

motion and deny his petition for a writ of habeas corpus.

      The Court having carefully considered all arguments raised by Peterka, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.




                                         -2-
LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now

final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.

An Appeal from the Circuit Court in and for Okaloosa County,
     John T. Brown, Judge - Case No. 461989CF000966XXXAXX
And an Original Proceeding – Habeas Corpus

Linda McDermott of McClain and McDermott, Estero, Florida,

      for Appellant/Petitioner

Pamela Jo Bondi, Attorney General, and Charmaine M. Millsaps, Assistant
Attorney General, Tallahassee, Florida,

      for Appellee/Respondent




                                        -3-